Case 3:18-cv-00716-MMH-JRK Document 17 Filed 11/13/18 Page 1 of 2 PageID 55



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION


   CHRISTOPHER JOHNSON,

                Plaintiff,

   v.                                                      Case No. 3:18-cv-716-J-34JRK

   TRANSWORLD SYSTEMS, INC.,

                Defendant.



                                          ORDER

         THIS CAUSE is before the Court on the Notice of Settlement (Dkt. No. 16; Notice)

   filed on November 12, 2018. In the Notice, Plaintiff advises the Court that the parties

   have reached a settlement in this matter. See Notice at 1. Accordingly, it is hereby

         ORDERED:

         1.     The parties shall have until January 11, 2019, to file a joint stipulation of

                dismissal or other appropriate documents to close out this file.

         2.     If the parties have not filed settlement pleadings or a request for additional

                time by the January 11, 2019, deadline, this case will automatically be

                deemed to be dismissed without prejudice.
Case 3:18-cv-00716-MMH-JRK Document 17 Filed 11/13/18 Page 2 of 2 PageID 56



         3.     The Clerk of the Court is directed to terminate all pending motions and

                administratively close this case pending further Order of the Court.

         DONE AND ORDERED in Jacksonville, Florida this 13th day of November, 2018.




   ja

   Copies to:

   Counsel of Record




                                             -2-
